Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                          Jul 02 2014, 5:51 am
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

ELLEN M. O’CONNOR                                    GREGORY F. ZOELLER
Marion County Public Defender Agency                 Attorney General of Indiana
Indianapolis, Indiana
                                                     ERIC P. BABBS
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ROBIN SHANNON,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
              vs.                                    )        No. 49A02-1312-CR-1010
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                    The Honorable Shatrese M. Flowers, Master Commissioner
                               Cause No. 49F24-1204-FD-27887




                                            July 2, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge
                                  Case Summary and Issue

          Following a bench trial, Robin Shannon was convicted of theft, a Class D felony,

and sentenced to 365 days with credit for time served, all suspended to probation.

Shannon appeals her conviction, raising one issue for our review: whether the evidence

was sufficient to support her conviction. Concluding the evidence was sufficient, we

affirm.

                                Facts and Procedural History

          On April 26, 2012, Macy’s loss prevention officers Natalie Hoover and Jeremiah

Kiel were conducting video surveillance of Natasha Hill, a Macy’s cashier. Shannon

approached Hill’s register with four pillows priced $160.00 to $200.00 and a comforter

priced at $640.00. Before purchasing those items, however, she returned two sweaters

and also gave Hill several receipts for the purpose of receiving price adjustments on items

she had previously purchased. Hill processed the return and then ostensibly processed

the price adjustments, but instead, she keyed items into the register by hand rather than

scanning the receipts and actually processed an additional eighteen items from those

receipts as returns. Hill gave Shannon a gift card in the amount of $938.65 for the returns

and “price adjustments.” While Hill was doing this, Shannon continued shopping and

returned to the register with a cookware set priced at $279.99 and a set of kitchen storage

containers priced at $49.99. Hill placed return stickers on all seven items Shannon

presented so it would appear they had been purchased and then pretended to scan all the

items. However, she actually scanned only the storage containers twice and applied a

coupon, charging $80.23 to the gift card she had previously given Shannon. Shannon left

the kitchen items at the register to be taken to the dock for pickup at a later time and took
                                              2
the pillows and comforter with her. Hoover and Kiel were able to see the register

transaction and alerted their loss prevention manager to the ruse. As Shannon was

walking toward the store’s exit, the loss prevention manager stopped her and escorted her

to the store’s loss prevention office. Shannon initially denied knowing Hill and claimed

she had legitimately purchased the items, but later admitted to Kiel that Hill was an

acquaintance and that she knew she had not paid for the items.

       The State charged Shannon with two counts of theft, one count for the fraudulent

return transaction (for exerting unauthorized control over the value of United States

currency belonging to Macy’s) and one count for the fraudulent purchase transaction (for

exerting unauthorized control over United States currency and the bedding and cookware

belonging to Macy’s). See Appellant’s Appendix at 25-26. Shannon testified at the

bench trial that the pillows had been mispriced at $9.99, that the comforter was on sale,

and that she expected her coupon, an additional “Friends and Family” discount, and her

price adjustments would cover her purchases. She also testified that she did not know

Hill, and she denied ever admitting that she knew the items had not been paid for. At the

conclusion of the bench trial, the State essentially withdrew the first count of theft, noting

that “looking at the way that the charging information [is] I believe that technically Count

1 is included in Count 2 . . . [and] I think there would be double jeopardy issues if the

Court would enter judgment of conviction as to both.” Transcript at 92. The trial court

agreed with the State, found Shannon not guilty of Count 1 but guilty of Count 2 and

sentenced her to one year, suspended to probation. Shannon now appeals her conviction.




                                              3
                                Discussion and Decision

       Our standard of review for a sufficiency claim is well settled: we do not reweigh

the evidence or assess the credibility of witnesses. Ball v. State, 945 N.E.2d 252, 255

(Ind. Ct. App. 2011), trans. denied.     We consider only the probative evidence and

reasonable inferences supporting the judgment. Boggs v. State, 928 N.E.2d 855, 864

(Ind. Ct. App. 2010), trans. denied. It is not necessary that the evidence overcome every

reasonable hypothesis of innocence; the evidence is sufficient if an inference may

reasonably be drawn from it to support the verdict. Id. We will affirm the conviction

unless no reasonable finder of fact could find the elements of a crime proven beyond a

reasonable doubt. Id.

       To convict Shannon of theft as charged, the State must have proved that she

knowingly exerted unauthorized control over “the value of United States currency and/or

pillows and/or comforter and/or cookware” belonging to Macy’s with the intent to

deprive Macy’s of its value or use. Appellant’s App. at 26. For purposes of the theft

statute:

       [A] person’s control over property of another person is “unauthorized” if it
       is exerted:
       (1) without the other person’s consent;
       (2) in a manner or to an extent other than that to which the other person has
       consented;
       ***
       (4) by creating or confirming a false impression in the other person . . . .

Ind. Code § 35-43-4-1(b). Shannon challenges the evidence of intent, arguing that the

evidence only supports her intent to benefit from a good deal, not an intent to exercise

unauthorized control over or deprive Macy’s of the value of its goods.


                                            4
         Shannon’s argument is essentially an invitation for us to reweigh the evidence in

her favor. Shannon argues the videofeed of the transaction which Hoover and Kiel

watched live and which was saved to CD and admitted into evidence shows no familiarity

between herself and Hill.1 However, if they were acting in concert to conduct an illicit

transaction, it only makes sense they would act as if they were strangers. Shannon also

argues that she believed her returns and price adjustments together with mispriced

merchandise, sales prices, and coupons would cover the cost of the new merchandise she

was purchasing and she had no obligation to correct or reject pricing errors. We cannot

accept, as the trial court also did not accept, that a person could legitimately believe she

could receive price adjustments on eighteen items, most of which appear to be items of

clothing, in the amount of over $900.00, or that she could purchase almost $1,800.00

worth of items for only $80.00.                   The evidence most favorable to the trial court’s

judgment is that Shannon knew Hill, that Hill gave her full refunds for eighteen items she

did not physically return, that she presented seven items for purchase which Hill marked

with return codes, and that Hill rang up only the least expensive of the items, although

she did ring it up twice. Shannon does not dispute that she did not have a receipt

showing the purchase of the items she was carrying out of the store when she was

stopped. See Wilson v. State, 835 N.E.2d 1044, 1051 (Ind. Ct. App. 2005) (holding

evidence sufficient to support theft conviction when defendant was stopped at entrance to

store carrying bagged merchandise for which she had no receipt), trans. denied.




         1
            Like the State, this court was unable to view the video of the transaction that was entered into evidence at
the trial. See Brief of Appellee at 8 n.2. However, it does not appear there is any dispute about what the video
shows.
                                                           5
                                      Conclusion

      The State’s evidence proves that Shannon engaged in this transaction with the

intent to deprive Macy’s of currency and merchandise. Her conviction is affirmed.

      Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                           6